DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant traversed the groups and species election requirement dated 07/22/2021.
The examiner agrees and apologizes for any delay this may have caused, and therefore the Election/Restriction has been withdrawn.
However, upon further consideration, a new groups and species election is set forth below. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to: An aerial vehicle comprising a propulsion apparatus having a motor fairing movable, classified in B64C 2201/00.
Claims 17-20, drawn to A method to operate an aerial vehicle, comprising: instructing adjustment for changing a position of the fairing relative to the aerial vehicle classified in B64D 29/026.
    The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand such as thrust vector device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the . 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Because at least a different text query and field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species 1: fig’s 1-3 and 9
Species 2: fig 8

After choosing from the above, choose one from the following subspecies:
A: approximately fig. 4A.
B: approximately fig. 4B.
C: approximately fig’s 5A-5B.
D: approximately fig’s 5C-5D.
E: approximately fig’s 5E-5F.
F: approximately fig’s 5G-5H.
G: approximately fig’s 5I-5J.
H: approximately fig’s 6A-6D.
I: approximately fig’s 6E-6H.
K: approximately fig’s 6I-6L.
L: approximately fig’s 6K-6L.
M: approximately fig. 7A.
N: approximately fig. 7B.
O: approximately paragraph 0083 (adjustable motor fairings shapes, elect one please).
P: approximately paragraph 0038 (type of actuatable elements, elect one please).
Q: approximately paragraph 0086 (type of actuators, elect one please).
R: approximately paragraph 0091 (type of rotatable joints, elect one please).

The species are independent or distinct because are not capable of use together, have materially different design, functions and modes of operation, and are not obvious variants. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
At least different text queries would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Alex K Chu on 9/06/2021 a provisional election was made with traverse to prosecute: group I claims 1-16, species 1 (fig’s 1-3 and 9) and sub-species H (fig’s 6A-6D).  Affirmation of this election must be made by applicant in replying to this Office action. 
 Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim 3 is withdrawn from further consideration as being drawn to a nonelected species
                The requirement is still deemed proper and is therefore made FINAL. 

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Reference of prior art
Seibel et al.  (US 20150136897, an aircraft, preferably unmanned ).
Gonidec et al.  (US 20190170088, system for actuating a panel of a turbojet engine nacelle).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 11 and 12 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Seibel. 

Re claim 1   Referring to the figures and the Detailed Description, Seibel discloses:  An aerial vehicle, comprising: 
a body (item 2); 
a plurality of motor arms extending from the body (items 6); a plurality of motors (item 5), each motor coupled to a respective motor arm of the plurality of motor arms (items 5 and 6); 
a plurality of propellers (items 4), each propeller coupled to and rotated by a respective motor of the plurality of motors (items 4 and 5); and 
a plurality of motor fairings (unnumbered fairings surrounding item 5), each motor fairing movably coupled to and at least partially surrounding a respective motor of the plurality of motors (fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).

Re claim 2   Referring to the figures and the Detailed Description, Seibel discloses:   The aerial vehicle of claim 1, wherein each motor fairing is rotatable relative to an axis of a respective motor arm to which the respective motor is coupled (fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).

Re claim 5   Referring to the figures and the Detailed Description, Seibel discloses:   A propulsion apparatus, comprising: a propulsion mechanism; and a fairing movably coupled to and at least partially surrounding the propulsion mechanism; wherein the fairing is movable between at least two positions.
(Claim 5 is similar in scope to Claims 1 and 2; therefore, Claim 5 is rejected under the same rationale as Claims 1 and 2)

Re claim 9   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 5, wherein a first position of the at least two positions of the fairing is associated with a vertical flight configuration, and wherein a second position of the at least two positions of the fairing is associated with a horizontal flight configuration (fig’s 1-3, 4-6 unnumbered fairings surrounding item 5).

Re claim 11   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 5, further comprising: an actuator coupled to the fairing and configured to move the fairing between the at least two positions (pivoting mechanism 7).

Re claim 12   Referring to the figures and the Detailed Description, Seibel discloses:   The propulsion apparatus of claim 11, wherein the actuator is configured to move the fairing to alter an aerodynamic characteristic associated with the propulsion apparatus (fig’s 1-3, 4-6, 8 and 11 unnumbered fairings surrounding item 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibel in view of Gonidec.

Re Claim 4          Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec:   The aerial vehicle of claim 1, wherein each motor fairing includes at least one of a vane, a fin, or a tail (¶ 0061, … items 21).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of each motor fairing includes at least one of a vane, a fin, or a tail into Seibel to create a vortex, which, by removing some part of the slow-moving boundary layer in contact with the airfoil surface.

Re Claim 13     Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec: The propulsion apparatus of claim 5, further comprising: at least one actuatable element associated with an outer surface of the fairing and configured to alter the outer surface of the fairing (21).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of at least one actuatable element associated with an outer surface of the fairing and configured to alter the outer surface of the fairing into Seibel to create a vortex, which, by removing some part of the slow-moving boundary layer in contact with the airfoil surface.

Re claims 10 and 14   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:  . The propulsion apparatus of claim 13, wherein the at least one actuatable element includes at least one of a vane, a fin, a tail, a flap, or a tab (Gonidec 21).

Re claim 15   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:   The propulsion apparatus of claim 13, wherein the at least one actuatable element is movable between a retracted position substantially flush with the outer surface of the fairing and an extended position at least partially protruding from the outer surface of the fairing (Gonidec fig’s 2, 3, items 21).

Re claim 16   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:    The propulsion apparatus of claim 15, wherein in the extended position, the at least one actuatable element forms a portion of cross shape at a trailing surface of the fairing (Gonidec items 21 any four panels at right angle to each other form a cross shape at a trailing surface of the fairing, thus at least one actuatable element forms a portion of cross shape at a trailing surface of the fairing).

Re claim 6   Referring to the figures and the Detailed Description, Seibel, as modified above, discloses:    The propulsion apparatus of claim 15, wherein in the retracted position, the at least one actuatable element forms a portion of a tapered end at a trailing surface of the fairing (Gonidec fig. 1, items 21).

Re Claim 7   Referring to the figures and detailed description above, Seibel fails to teach as disclosed by Gonidec: The propulsion apparatus of claim 5, wherein the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation (¶ 0077-0078).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation into Seibel to allow a rotational movement of the actuatable element.

Re Claim 8   Referring to the figures and detailed description above, Seibel discloses: The propulsion apparatus of claim 5, wherein the fairing is movably coupled to the propulsion mechanism by a rotatable joint (7); and wherein the fairing is rotatable between the at least two positions relative to the spherically rotatable joint (fig’s. 8, 11, item 7).
However Seibel fails to teach as disclosed by Gonidec: spherically rotatable joint (¶ 0077-0078).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gonidec teachings of the fairing is movably coupled to the propulsion mechanism by a rotatable joint defining an axis of rotation; and wherein the fairing is rotatable between the at least two positions relative to the axis of rotation into Seibel to allow for a smooth rotational movement of the fairing.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642